Case: 5:19-cr-00139-DCR-MAS Doc #: 104 Filed: 03/16/20 Page: 1 of 6 - Page ID#: 411




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

   CRIMINAL ACTION NO. 5:19-CR-139-DCR-MAS

   UNITED STATES OF AMERICA                                                     PLAINTIFF


   V.                                PLEA AGREEMENT


   THOMAS D. INKOOM                                                           DEFENDANT

                                          * * * * *

           1. Pursuant to Federal Rule of Criminal Procedure 11 (c), the Defendant will enter

   a guilty plea to Count 2 of the Indictment, charging a violation of 18 U.S.C. § l 956(h),

   money laundering conspiracy.

           2. The essential elements of 18 U.S.C. § 1956(h) are:

                  (a) The Defendant agreed with one or more coconspirators to try to
           accomplish an unlawful plan to violate 18 U.S.C. §§ 1956(a)(l) and (2) (money
           laundering and international money laundering) and 1957 (engaging in a monetary
           transaction of criminal derived property valued greater than $10,000); and

                  (b) The Defendant knew about the plan' s unlawful purposes and voluntarily
           joined in it.

           3. As to Count 2, the United States could prove the following facts that establish

   the essential elements of the offense beyond a reasonable doubt, and the Defendant admits

    these facts:

                 (a) The Defendant is a citizen of Ghana with permanent resident status in
           the United States, residing in Newark, New Jersey. He is also referred to in online
           communications as "Dean" or "Kikomakiko" or "Abideen."
Case: 5:19-cr-00139-DCR-MAS Doc #: 104 Filed: 03/16/20 Page: 2 of 6 - Page ID#: 412




                   (b) On or about April 14, 2017, the Defendant was recruited by co-
            conspirator Kahad A. Wuupini, and agreed to launder $100,000 in wire fraud
            proceeds to be obtained from Victim A, a woman residing in the Eastern District of
            Kentucky. To accomplish that end, the Defendant established a business named
            Lucky Star Auto, registered the business in the state of New York, and opened
            business bank accounts at TD Bank (account ending in *4825) and Capital One
            (account ending in *9074). The Defendant was the only person with signature
            authority over the accounts.

                   (c) On May 31 , 2017, Victim A obtained two $50,000 cashier' s checks, both
            dated May 31 , 2017, and sent them to the Defendant by Federal Express. On one
            of the cashier checks, Victim A wrote "condo" in the memo line, at the direction of
            the Defendant' s co-conspirator. The Defendant deposited one check at TD Bank
            (account ending in *4825) and the second at Capital One (account ending in *9074).
            The Defendant subsequently disbursed the money by withdrawing sums of money
            and obtaining cashier's checks, writing checks and wiring funds to other individuals
            or entities (including automobile dealers and auction companies) in the United
            States and Ghana. The Defendant knowingly engaged in these monetary
            transactions of criminal derived property of a value greater than $10,000.

            4.   The statutory punishment for Count 2 is imprisonment for not more than

   20 years, a fine of not more than $500,000 or twice the amount of gross gain or loss, and

   a term of supervised release of not more than 3 years. A mandatory special assessment of

   $100 applies, and the Defendant will pay this assessment to the U.S. District Court Clerk

   at the time of the entry of the plea.

            5. Pursuant to Rule l l(c)(l)(B), the United States and the Defendant recommend

   the following sentencing guidelines calculations, except as noted below, and they may

   object to or argue in favor of other calculations. This recommendation does not bind the

   Court.

                 (a) United States Sentencing Guidelines (U.S .S.G.), November 1, 2018,
            manual, will determine the Defendant' s guidelines range.




                                                  2
Case: 5:19-cr-00139-DCR-MAS Doc #: 104 Filed: 03/16/20 Page: 3 of 6 - Page ID#: 413




                 (b) Pursuant to U.S.S.G. § lB 1.3 , the Defendant' s relevant conduct includes
          the $100,000 in wire fraud proceeds laundered by the Defendant.

                  (c) Pursuant to U.S.S.G. § 2S1.l(a)(2), the base offense level is 8.

                 (d) Pursuant to U.S.S.G. §§ 2Sl.l(a)(2) and 2Bl.l(b)(l)(E), increase the
          base offense level by 8 levels for laundering funds of more than $95 ,000.

                 (e) Pursuant to U.S.S .G. § 2S1.l(b)(2)(A), increase the offense level by
          1 level because the defendant is convicted under 1956(h) with the object of the
          conspiracy being to violate 18 U.S.C. § 1957.

                 (f) Pursuant to U.S.S .G. § 3El .1 and unless the Defendant commits another
          crime, obstructs justice, or violates a court order, decrease the offense level by
          2 levels for the Defendant' s acceptance of responsibility. If the offense level
          determined prior to this 2-level decrease is level 16 or greater, the United States will
          move at sentencing to decrease the offense level by 1 additional level based on the
          Defendant's timely notice of intent to plead guilty.

                (g) Pursuant to U.S.S.G. § 5El.1 , restitution is $100,000, and the victim is
          Victim A, as identified in discovery.

          6. No agreement exists about the Defendant's criminal history category pursuant to

   U.S.S.G. Chapter 4.

          7. The Defendant will not file a departure motion pursuant to U.S.S.G. Chapter 5,

   Parts Hor K.

          8. The Defendant waives the right to appeal the guilty plea and conviction. Except

   for claims of ineffective assistance of counsel, the Defendant also waives the right to attack

   collaterally the guilty plea, conviction, and sentence.

          9. The United States will not oppose the Defendant being released on the current

   conditions for future court appearances, with the addition of electronic monitoring, if

   the Defendant does not v iolate the terms of the order setting conditions of release.


                                                  3
Case: 5:19-cr-00139-DCR-MAS Doc #: 104 Filed: 03/16/20 Page: 4 of 6 - Page ID#: 414




          10. The Defendant will forfeit to the United States all interest in the property listed

   in the forfeiture allegation of the Indictment and will execute any documents necessary for

   this forfeiture. The Defendant also agrees to the imposition of a money judgment in the

   amount of $100,000. The Defendant also agrees the United States can prove the required

   nexus for forfeiture.

          11. The Defendant agrees to cooperate fully with the United States Attorney's

   Office by making a full and complete financial disclosure. Within 30 days of pleading

   guilty, the Defendant agrees to complete and sign a financial disclosure statement or

   affidavit disclosing all assets in which the Defendant has any interest or over which the

   Defendant exercises control, directly or indirectly, including those held by a spouse,

   nominee, or other third party, and disclosing any transfer of assets that has taken place

   within three years preceding the entry of this plea agreement. The Defendant will submit

   to an examination, which may be taken under oath and may include a polygraph

   examination.    The Defendant will not encumber, transfer, or dispose of any monies,

   property, or assets under the Defendant's custody or control without written approval from

   the United States Attorney's Office. If the Defendant is ever incarcerated in connection

   with this case, the Defendant will participate in the Bureau of Prisons Inmate Financial

   Responsibility Program, regardless of whether the Court specifically directs participation

   or imposes a schedule of payments. If the Defendant fails to comply with any of the

   provisions of this paragraph, the United States, in its discretion, may refrain from moving

   the Court pursuant to U.S.S.G. § 3El.l(b) to reduce the offense level by one additional


                                                 4
Case: 5:19-cr-00139-DCR-MAS Doc #: 104 Filed: 03/16/20 Page: 5 of 6 - Page ID#: 415




   level, and may argue that the Defendant should not receive a two-level reduction for

   acceptance of responsibility under U.S.S.G. § 3El. l(a).

          12. The Defendant understands and agrees that, pursuant to 18 U.S.C. § 3613,

   whatever monetary penalties are imposed by the Court will be due and payable

   immediately and subject to immediate enforcement by the United States. If the Court

   imposes a schedule of payments, the Defendant agrees that it is merely a minimum

   schedule of payments and not the only method, nor a limitation on the methods, available

   to the United States to enforce the judgment. The Defendant waives any requirement for

   demand of payment on any fine , restitution, or assessment imposed by the Court and agrees

   that any unpaid obligations will be submitted to the United States Treasury for offset. The

   Defendant authorizes the United States to obtain the Defendant's credit reports at any time.

   The Defendant authorizes the U.S. District Court to release funds posted as security for the

   Defendant's appearance bond in this case, if any, to be applied to satisfy the Defendant's

   financial obligations contained in the judgment of the Court.

          13. If the Defendant violates any part of this Agreement, the United States may

   void this Agreement and seek an indictment for any violations of federal laws, and the

   Defendant waives any right to challenge the initiation of additional federal charges.

          14. This document and the sealed supplement contain the complete and only Plea

   Agreement between the United States Attorney for the Eastern District of Kentucky and

   the Defendant. The United States has not made any other promises to the Defendant.




                                                5
Case: 5:19-cr-00139-DCR-MAS Doc #: 104 Filed: 03/16/20 Page: 6 of 6 - Page ID#: 416




         15. This Agreement does not bind the United States Attorney's Offices in other

  districts, or any other federal, state, or local prosecuting authorities.

         16. The Defendant and the Defendant's attorney acknowledge that the Defendant

  understands this Agreement, that the Defendant' s attorney has fully explained this

  Agreement to the Defendant, and that the Defendant's entry into this Agreement is

  voluntary.



                                                      ROBERT M. DUNCAN. JR.
                                                      UNITED STATES ATTORNEY


         Date:   (1\ Q.vC"- l{.. 1 ).c.)o      By:




                                                      Thomas D. Inkoom
                                                      Defendant



         Date:   ~n:.J,L J b . ).tl)-0
                                                        omas Lyons
                                                      Attorney for Defendant



         APPROVED, this _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ __




                                                      UNITED STATES DISTRICT JUDGE

                                                  6
